
	
		II
		110th CONGRESS
		1st Session
		S. 1395
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Levin (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prevent unfair practices in credit card accounts, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Unfair Practices in Credit
			 Cards Act of 2007.
		2.Stop unfair
			 interest rates and feesSection 163 of the Truth in Lending Act (15
			 U.S.C. 1666b) is amended—
			(1)by striking the
			 section title and all that follows through If an open and
			 inserting the following:
				
					163.Billing period
				and finance charges
						(a)Billing
				period
							(1)Fourteen-day
				minimumIf an
				open
							;
			(2)by striking
			 (b)
			 Subsection (a) and inserting the following:
				
					(2)Excusable
				causeSubsection (a)
					;
				and
			(3)by adding at the
			 end the following:
				
					(b)No interest
				charge on debt that is paid on timeIf an open end consumer
				credit plan provides a time period within which an obligor may repay any
				portion of the credit extended without incurring an interest charge, and the
				obligor repays all or a portion of such credit within the specified time
				period, the creditor may not impose or collect an interest charge on the
				portion of the credit that was repaid within the specified time period.
					(c)No interest on
				debt that is paid on time and in fullIn an open end consumer
				credit plan, if a billing statement requests an obligor to repay within a
				specified time period all of the credit extended under the plan and related
				finance charges, and the obligor pays all of the specified amount within the
				specified time period, the creditor may not impose or collect an additional
				interest charge on the amount that was paid in full and within the specified
				time period.
					(d)Limits on
				interest rate increases
						(1)In
				generalWith respect to a credit card account under an open end
				consumer credit plan, the creditor shall not increase the periodic rate of
				interest applicable to extensions of credit while such account remains open,
				unless—
							(A)such increase is
				pursuant to the expiration of an introductory rate which was disclosed under
				section 127(c)(6);
							(B)such increase is
				pursuant to the application of a variable rate which was disclosed under
				section 127(c)(1)(A)(i)(II);
							(C)such increase is
				pursuant to the application of a penalty rate which was disclosed under
				subsections (a)(4) and (c)(1)(A)(i) of section 127; or
							(D)the obligor has
				provided specific written consent to such increase at the time such increase
				was proposed.
							(2)Limit on
				penalty interest rateIf an obligor fails to repay an extension
				of credit in accordance with the terms of a credit card account under an open
				end consumer credit plan, and the creditor determines to apply a penalty rate,
				as described in paragraph (1)(C), notwithstanding paragraph (1)(D), such
				penalty rate may not, while such account is open, exceed 7 percentage points
				above the interest rate that was in effect with respect to such account on the
				date immediately preceding the first such penalty increase for such
				account.
						(e)Interest rate
				increases limited to future credit extensionsWith respect to a
				credit card account under an open end consumer credit plan, if the creditor
				increases the periodic interest rate applicable to an extension of credit under
				the account, such increased rate shall apply only to extensions of credit made
				on and after the date of such increase under the account, and any extension of
				credit under such account made before the date of such increase shall continue
				to incur interest at the rate that was in effect on the date prior to the date
				of the increase.
					(f)No interest
				charges on feesWith respect to a credit card account under an
				open end consumer credit plan, if the creditor imposes a transaction fee on the
				obligor, including a cash advance fee, late fee, over-the-limit fee, or balance
				transfer fee, the creditor may not impose or collect interest with respect to
				such fee amount.
					(g)Fixed credit
				limitWith respect to each credit card account under an open end
				consumer credit plan, the creditor shall offer to the obligor the option of
				obtaining a fixed credit limit that cannot be exceeded, and with respect to
				which any request for credit in excess of such fixed limit must be refused,
				without exception and without imposing an over-the-limit fee or other penalty
				on such obligor.
					(h)Over-the-limit
				fee restrictionsWith respect to a credit card account under an
				open end consumer credit plan, an over-the-limit fee, as described in section
				127(c)(1)(B)(iii)—
						(1)may be imposed on
				the account only when an extension of credit obtained by the obligor causes the
				credit limit on such account to be exceeded, and may not be imposed when such
				credit limit is exceeded due to a penalty fee, such as a late fee or
				over-the-limit fee, that was added to the account balance by the creditor;
				and
						(2)may be imposed
				only once during a billing cycle if, on the last day of such billing cycle, the
				credit limit on the account is exceeded, and no additional over-the-limit fee
				shall be imposed in a subsequent billing cycle with respect to such excess
				credit, unless the obligor has obtained an additional extension of credit in
				excess of such credit limit during such subsequent cycle.
						(i)Other
				fees
						(1)No fee to pay a
				billing statementWith respect to a credit card account under an
				open end consumer credit plan, the creditor may not impose a separate fee to
				allow the obligor to repay an extension of credit or finance charge, whether
				such repayment is made by mail, electronic transfer, telephone authorization,
				or other means.
						(2)Reasonable
				currency exchange feeWith respect to a credit card account under
				an open end consumer credit plan, the creditor may impose a fee for exchanging
				United States currency with foreign currency in an account transaction, only
				if—
							(A)such fee
				reasonably reflects the actual costs incurred by the creditor to perform such
				currency exchange;
							(B)the creditor
				discloses publicly its method for calculating such fee; and
							(C)the primary
				Federal regulator of such creditor determines that the method for calculating
				such fee complies with this paragraph.
							(j)Annual
				auditThe primary Federal regulator of a card issuer shall audit,
				on at least an annual basis, the credit card operations and procedures used by
				such issuer to ensure compliance with this section and section 164, including
				by reviewing a sample of billing statements to determine when they were mailed
				and received, and by reviewing a sample of credit card accounts to determine
				when and how payments and finance charges were applied. Such regulator shall
				promptly require the card issuer to take any corrective action needed to comply
				with this
				section.
					.
			3.Stop unfair
			 application of card paymentsSection 164 of the Truth in Lending Act (15
			 U.S.C. 1666c) is amended—
			(1)by striking the
			 section heading and all that follows through Payments and
			 inserting the following:
				
					164.Prompt and
				fair crediting of payments
						(a)In
				generalPayments
						;
				and
			(2)by adding at the
			 end the following:
				
					(b)Application of
				paymentUpon receipt of a payment from a cardholder, the card
				issuer shall—
						(1)apply the payment
				first to the card balance bearing the highest rate of interest, and then to
				each successive balance bearing the next highest rate of interest, until the
				payment is exhausted; and
						(2)after complying
				with paragraph (1), apply the payment in the most effective way to minimize the
				imposition of any finance charge to the account.
						(c)Changes by card
				issuerIf a card issuer makes a material change in the mailing
				address, office, or procedures for handling cardholder payments, and such
				change causes a material delay in the crediting of a cardholder payment made
				during the 60-day period following the date on which such change took effect,
				the card issuer may not impose any late fee or finance charge for a late
				payment on the credit card account to which such payment was
				credited.
					.
			4.Stop deceptive
			 disclosureSection 127(e) of
			 the Truth in Lending Act (15 U.S.C. 1637(e)) is amended by adding at the end
			 the following:
			
				(3)Interest rate
				linked to prime rateIf a credit card solicitation, application,
				agreement, or plan specifies use of a variable interest rate established by
				reference to a prime rate, prime interest rate,
				or similar rate or index, the referenced rate shall be disclosed and defined as
				the bank prime loan rate posted by a majority of the top 25 (by assets in
				domestic offices) United States chartered commercial banks, as published by the
				Board of Governors of the Federal Reserve System. To avoid an unfair or
				deceptive act or practice, a card issuer may not use the term prime
				rate to refer to any other type of interest
				rate.
				.
		5.DefinitionsSection 103 of the Truth in Lending Act (15
			 U.S.C. 1602) is amended by adding at the end the following:
			
				(cc)Primary
				Federal regulator
					(1)In
				generalThe term primary Federal regulator, when
				used with respect to a card issuer that is a depository institution, has the
				same meaning as the term appropriate Federal banking agency, under
				section 3 of the Federal Deposit Insurance Act.
					(2)Areas of
				responsibilityFor each card issuer within its regulatory
				jurisdiction, the primary Federal regulator shall be responsible for overseeing
				the credit card operations of the card issuer, ensuring compliance with the
				requirements of this title, and enforcing the prohibition against unfair or
				deceptive acts or
				practices.
					.
		6.Strengthen
			 credit card information collectionSection 136(b) of the Truth in Lending Act
			 (15 U.S.C. 1646(b)) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 The Board shall and inserting the following:
					
						(A)In
				generalThe Board shall
						;
				and
				(B)by adding at the
			 end the following:
					
						(B)Information to
				be includedThe information under subparagraph (A) shall include,
				as of a date designated by the Board—
							(i)a
				list of each type of transaction or event for which one or more of the card
				issuers has imposed a separate interest rate upon a cardholder, including
				purchases, cash advances, and balance transfers;
							(ii)for each type of
				transaction or event identified under clause (i)—
								(I)each distinct
				interest rate charged by the card issuer to a cardholder, as of the designated
				date; and
								(II)the number of
				cardholders to whom each such interest rate was applied during the calendar
				month immediately preceding the designated date, and the total amount of
				interest charged to such cardholders at each such rate during such
				month;
								(iii)a list of each
				type of fee that one or more of the card issuers has imposed upon a cardholder
				as of the designated date, including any fee imposed for obtaining a cash
				advance, making a late payment, exceeding the credit limit on an account,
				making a balance transfer, or exchanging United States dollars for foreign
				currency;
							(iv)for each type of
				fee identified under clause (iii), the number of cardholders upon whom the fee
				was imposed during the calendar month immediately preceding the designated
				date, and the total amount of fees imposed upon cardholders during such
				month;
							(v)the total number
				of cardholders that incurred any interest charge or any fee during the calendar
				month immediately preceding the designated date; and
							(vi)any other
				information related to interest rates, fees, or other charges that the Board
				deems of interest.
							;
				and
				(2)by adding at the
			 end the following:
				
					(5)Report to
				CongressThe Board shall, on an annual basis, transmit to
				Congress and make public a report containing an assessment by the Board of the
				profitability of credit card operations of depository institutions. Such report
				shall include estimates by the Board of the approximate, relative percentage of
				income derived by such operations from—
						(A)the imposition of
				interest rates on cardholders, including separate estimates for—
							(i)interest with an
				annual percentage rate of less than 25 percent; and
							(ii)interest with an
				annual percentage rate equal to or greater than 25 percent;
							(B)the imposition of
				fees on cardholders;
						(C)the imposition of
				fees on merchants; and
						(D)any other
				material source of income, while specifying the nature of that
				income.
						.
			7.Conforming
			 amendmentSection 8 of the
			 Fair Credit and Charge Card Disclosure Act of 1988 (15 U.S.C. 1637 note) is
			 repealed.
		8.Effective
			 dateThis Act and the
			 amendments made by this Act shall become effective 180 days after the date of
			 enactment of this Act.
		
